Citation Nr: 0901974	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  07-04 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a right great toe 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral foot 
fungus.

6.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  A lumbar spine condition, to include arthritis, was not 
manifested during active service or for many years 
thereafter.

2.  A right ankle condition, to include arthritis, was not 
manifested during active service or for many years 
thereafter.

3.  A right great toe condition, to include arthritis, was 
not manifested during active service or for many years 
thereafter.

4.  In a July 2004 decision, the Board denied service 
connection for a skin disorder, claimed as rash on arms.

5.  Evidence added to the record since the July 2004 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

6.  In a March 2001 decision, the Board denied service 
connection for bilateral foot fungus.

7.  Evidence added to the record since the March 2001 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.

8.  Throughout the rating period, the veteran's service-
connected PTSD has not been manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder, to include arthritis, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  A right ankle disorder, to include arthritis, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  A right great toe disorder, to include arthritis, was not 
incurred in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  The July 2004 Board decision is final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

5.  Additional evidence received since the July 2004 Board 
decision is not new and material, and the claim of 
entitlement to service connection for a skin disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 3.655 (2008).

6.  The March 2001 Board decision is final.  38 U.S.C.A. §§ 
7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).

7.  Additional evidence received since the March 2001 Board 
decision is not new and material, and the claim of 
entitlement to service connection for bilateral foot fungus 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.655 (2008).

8.  The criteria for a disability rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In connection with claims to reopen, the notice should define 
new and material evidence, advise the veteran of the reasons 
for the prior denial of the claim of service connection and 
note the evidence needed to substantiate the underlying claim 
of service connection.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The RO provided the appellant pre-adjudication notice of the 
claims for service connection and to reopen by letters dated 
in October 2005, January 2006, and August 2006.  The August 
2006 letter addressed the rating criteria and effective date 
provisions that are pertinent to the appellant's claims for 
service connection pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  A letter specifically addressing the 
evidence needed to substantiate the claim for increased 
rating was sent in September 2005.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The increased rating claim was 
subsequently readjudicated in a March 2007 supplemental 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and private and VA 
treatment records.  He was provided with VA psychiatric 
examinations in March 2005 and April 2006 to assess the 
current severity of his service connected PTSD.  He was 
provided a VA foot examination in April 2006 in conjunction 
with his claim for service connection for a right great toe 
disability.

VA need not conduct an examination with respect to the back 
or right ankle disability issues decided herein because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, VA must provide a VA medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, there is no competent evidence that suggests a 
causal link between the veteran's current back and right 
ankle disabilities and any incident of active duty.  Indeed, 
in view of the more than 20 year gap between the claimed 
disorders and active duty, relating the veteran's current 
back or right ankle disorders to his service would be 
entirely speculative.  Therefore, there is no duty to provide 
an examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, supra.

The duty to assist by arranging for a VA examination does not 
apply in a claim to reopen unless new and material evidence 
is received; see 38 C.F.R. § 3.159(c)(4)(C)(iii)).  The 
veteran has not identified any additional evidence pertinent 
to these claims.  VA's duty to assist is met.  The veteran is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected. See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).


Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Lumbar Spine

The veteran's STRs are negative for a back disorder in 
service.  His April 1970 separation examination showed a 
normal spine.  Also, on a "Report of Medical History" 
completed by the veteran in May 1972 when attempting to enter 
the U.S. Marine Corps Reserves, he denied "recurrent back 
pain." 

The earliest evidence of a back disorder is a VA treatment 
record dated in August 2005 in which the veteran complained 
of stiffness and pain in the back.  X-ray noted minimal to 
moderate hypertrophic changes present anteriorly throughout 
much of the lumbar spine.  

The Board finds that the preponderance of the evidence is 
against service connection for a back disorder.  First, there 
is no evidence of a back disorder in service.  As above, the 
April 1970 separation examination showed a normal spine and 
the veteran denied "recurrent back pain" in 1972.  
Furthermore, there is no evidence of a back disorder until 
2005, approximately 35 years after service.  Such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  There is no medical evidence in the record 
that links any current back disorder to an incident of the 
veteran's active military service.  Finally, the evidence 
does not show that the veteran was diagnosed with arthritis 
within one year following his separation from service.  As 
such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a lumbar spine disorder.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Right Ankle

The veteran's STRs are negative for a right ankle disorder in 
service.  His April 1970 separation examination showed normal 
lower extremities.  Also, on a "Report of Medical History" 
completed by the veteran in May 1972 when attempting to enter 
the U.S. Marine Corps Reserves, he denied "foot trouble" and 
"bone, joint, or other deformity." 

Private and VA treatment records show the veteran suffered a 
right ankle fracture in June 1997.  He was treated with a 
cast until August 1997.  An October 1997 treatment record 
noted "arthritic pain in the right ankle."  

A December 2005 VA podiatry consultation report noted the 
veteran's history of right ankle fracture in 1997.  The 
report did not note any current right ankle pathology.

The Board finds that the preponderance of the evidence is 
against service connection for a right ankle disorder.  
First, there is no evidence of a right ankle disorder in 
service.  As above, the April 1970 separation examination 
showed a normal lower extremities examination and the veteran 
denied "foot trouble" and "bone, joint, or other deformity" 
in 1972.  Furthermore, there is no evidence of a right ankle 
disorder until the documented ankle fracture in 1997, 
approximately 27 years after service.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson, supra.  There is no medical 
evidence in the record that links any current right ankle 
disorder to an incident of the veteran's active military 
service.  Finally, the evidence does not show that the 
veteran was diagnosed with arthritis within one year 
following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right ankle disorder.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Right Great Toe

The STRs do not show any complaints or findings related to 
the right great toe.  A May 1968 record noted a blister on 
the second toe of the right foot.  (Pes planus was noted in 
service and the veteran has been granted service connection 
for that condition.)  The veteran's April 1970 separation 
examination showed normal feet.  Also, on a "Report of 
Medical History" completed by the veteran in May 1972 when 
attempting to enter the U.S. Marine Corps Reserves, he denied 
"foot trouble."  

The earliest evidence of a right great toe disability is 
shown in November 2005 when the veteran reported foot pain.  
X-ray showed first metacarpal phalangeal joint degenerative 
joint disease changes with narrowed joint space.  A December 
2005 VA podiatry consultation report noted a painful bunion 
more symptomatic on the right, and degenerative joint disease 
and hallux rigidus of the right first MP joint.  

A VA examination in April 2006 diagnosed bilateral pes planus 
with bilateral feet strain; and bunion deformity of the right 
hallux.  The examiner opined that the bilateral feet strain 
was as likely as not related to the pes planus.  No 
relationship between the pes planus and the bunion deformity 
was noted. 

The Board finds that the preponderance of the evidence is 
against service connection for a right great toe disorder.  
First, there is no evidence of a right great toe disorder in 
service.  As above, the April 1970 separation examination 
showed a normal feet examination and the veteran denied "foot 
trouble" in 1972.  Furthermore, there is no evidence of a 
right great toe disorder until 2005, approximately 35 years 
after service.  Such a lapse of time is a factor for 
consideration in deciding a service connection claim.  
Maxson, supra.  There is no medical evidence in the record 
that links any current right great toe disorder to an 
incident of the veteran's active military service or to a 
service connected disability.  Finally, the evidence does not 
show that the veteran was diagnosed with arthritis within one 
year following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a right great toe disorder.  As 
the evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

III.  Claims to Reopen

Generally, a Board decision or a rating decision that has 
become final denying a claim for VA benefits may not be 
reopened or allowed based on evidence of record at the time 
of such decision.  38 U.S.C.A. §§ 7104, 7105.  However, if 
new and material evidence is presented or secured with 
respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
submitted, "the Board must presume that the newly submitted 
evidence is credible."  Justus v. Principi, 3 Vet. App. 510 
(1992).  However, the Board is not required "to consider the 
patently incredible to be credible."  Duran v. Brown, 7 Vet. 
App. 216 (1994); see also King v. Brown, 5 Vet. App. 19, 21 
(1993) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)) 
(noting that Board must not assume credibility of evidence 
"when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion").

Skin Disorder

A July 2004 Board decision affirmed a June 1998 rating 
decision that denied the veteran's claim of service 
connection for a skin disorder claimed as rash on the arms 
based essentially on findings that there was no evidence that 
the current skin disorder was related to the veteran's period 
of service.  The veteran did not appeal that Board decision 
and it is final.  See 38 U.S.C.A. § 7104.

The evidence of record at the time of the July 2004 Board 
decision included the veteran's STRs, including a March 1968 
report of examination on enlistment and an April 1970 report 
of examination on separation, which were negative for a skin 
condition.  Clinical evaluation of the veteran's skin was 
normal on the enlistment and separation examinations.  
Postservice evidence included a May 1972 report of 
examination on enlistment into the Marine Corps Reserves, 
which is negative for complaints of a rash on the arms; 
clinical evaluation of the skin was normal.  A June 1994 
clinical record showed complaints of hives after the veteran 
had been working outdoors.  Examination revealed patches of 
hives on the forearms and legs, without evidence of 
infection.  The diagnosis was hives.  

On VA examination in June 2003, the veteran complained of a 
"skin problem" that reportedly first manifested on his arms 
during his service in Vietnam. He told the examiner that he 
received a shot of Cortisone, and some Cortisone cream, from 
a corpsman who treated him during service for a skin 
condition. The examiner noted that the claims file contained 
no service medical records corroborating treatment by a 
corpsman for a skin condition.  The veteran explained that, 
subsequent to service, he had no problems with a rash on his 
arms until 1990, when he began to experience itching and 
hive-like skin lesions from his hands up to his elbows.  The 
examiner reported that the veteran's skin condition is a 
chronic allergic dermatitis called eczematous dermatitis.  
The veteran reported using oral steroids at times and 
Cortisone-type creams to alleviate symptoms, and oral 
medication to relieve itching.  The eczematous dermatitis 
occurs mostly in the summer, but also occurs occasionally in 
colder months.  It was expressly noted that the veteran's 
eczematous dermatitis "is not related to Agent Orange . . . 
." The examiner also found that there were no records prior 
to 1992 showing that the veteran was treated for allergic 
dermatitis.  The diagnosis was chronic eczematous dermatitis 
with frequent flare-ups, etiology unknown.  The examiner 
noted that the chronic eczematous dermatitis occurred mainly 
in hot weather, and it was not know what the veteran was 
allergic to or with what he was coming into contact.  The 
examiner expressly noted that "[w]e don't know when [the skin 
condition] actually began and we have no records to show that 
it occurred in Vietnam."  The examiner further stated that it 
was "less likely than not" that the veteran's skin 
condition had its onset while he was on active military duty.

Relevant evidence received since the July 2004 Board decision 
consists essentially of VA outpatient treatment records, 
which include a December 2005 physical examination on which 
the veteran reported a one month history of rash on his 
elbows and around his neck.  The examiner noted slight 
roughening of the skin in the crux of the elbows bilaterally.  
The diagnosis was eczema.

As the claim of service connection for a skin disorder was 
previously denied because the evidence did not show any skin 
pathology during the veteran's service and did not include 
any competent (medical) evidence linking the current skin 
disorder to such service, for additional evidence received to 
be new and material, it must tend to show that the veteran's 
skin disorder either was manifested during or is otherwise 
attributable to his period of active service.

The recently submitted VA treatment records show current 
treatment for a skin disorder, but the records do not provide 
an opinion as to the etiology for such.  While the VA 
treatment records are new, they are not material within the 
meaning of 38 C.F.R. § 3.156(a) because they do not relate to 
an unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence of a 
nexus between the veteran's current skin disability and his 
period of active duty service many years ago.

Accordingly, the Board finds that the evidence received 
subsequent to July 2004 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a skin disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a). 

Bilateral Foot Fungus

A March 2001 Board decision affirmed a June 1998 rating 
decision that denied the veteran's attempt to reopen a 
previously denied claim of service connection for bilateral 
foot fungus (which was originally denied in a June 1970 
rating decision) based essentially on findings that there was 
no evidence that the veteran incurred a bilateral foot fungus 
during service.  The veteran did not appeal the March 2001 
Board decision and it is final.  See 38 U.S.C.A. § 7104.

The evidence of record at the time of the March 2001 Board 
decision included the veteran's STRs, including a March 1968 
report of examination on enlistment and an April 1970 report 
of examination on separation, which were negative for any 
finding of foot fungus.  Clinical evaluation of the veteran's 
skin and feet (with the exception of pes planus) was normal 
on the enlistment and separation examinations.  Postservice 
evidence included a May 1972 report of examination on 
enlistment into the Marine Corps Reserves, which is negative 
for complaints of foot fungus; clinical evaluation of the 
skin and feet were normal.  

Relevant evidence received since the March 2001 Board 
decision includes VA outpatient treatment records, which 
include a December 2005 podiatry consultation that noted 
"fungal infected hallux toenails clinically, great toes."  
An April 2006 VA examination of the veteran's feet noted 
active fungal infection with dystrophic and discolored 
toenails and also some skin maceration in the web spaces.

As the claim of service connection for bilateral foot fungus 
was previously denied because the evidence did not show any 
foot fungus pathology during the veteran's service and did 
not include any competent (medical) evidence linking any such 
current condition to such service, for additional evidence 
received to be new and material, it must tend to show that 
the veteran's bilateral foot fungus either was manifested 
during or is otherwise attributable to his period of active 
service.

The recently submitted VA treatment and VA examination 
records show current treatment for bilateral foot fungus, but 
they do not provide a basis for linking such current 
pathology to the veteran's period of service decades earlier.  
While the VA treatment records and the VA examination report 
are new, they are not material within the meaning of 38 
C.F.R. § 3.156(a) because they do not relate to an 
unestablished fact necessary to substantiate the claim and 
they do not raise a reasonable possibility of substantiating 
the claim.  The record still lacks competent evidence of a 
nexus between the veteran's current bilateral foot fungus and 
his period of active duty service many years ago.

Accordingly, the Board finds that the evidence received 
subsequent to March 2001 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for bilateral foot fungus.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156(a). 

IV.  Rating of PTSD

Service connection for PTSD was granted in an April 2005 
rating decision; an initial 10 percent rating was assigned 
from July 2004.  In July 2005, the veteran submitted a 
statement indicating that he believed his service connected 
PTSD had worsened since the previous evaluation.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and to the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Consideration 
will also be given to the extent of social impairment, but an 
evaluation shall not be based solely on social impairment. 38 
C.F.R. § 4.126.

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411. Under DC 9411, the currently 
assigned 10 percent rating is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  

A 30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although the patient generally 
functions satisfactorily with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events.)  38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411.

A 50 percent rating for PTSD is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).

In evaluating psychiatric disorders, the VA has adopted the 
nomenclature of the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. § 4.130.  Diagnoses of 
mental disorders should conform to DSM-IV, and they often 
include an Axis V diagnosis, or a Global Assessment of 
Functioning (GAF) score.  GAF scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Applying the rating criteria to the facts, as explained 
below, the evidence of record does not demonstrate the 
symptomatology required for an increased compensation under 
DC 9411 at any time during the appeal period.  More 
specifically, it is not shown that the evidence more closely 
approximates the criteria for the next higher rating.

A December 2004 VA mental health clinic note indicated that 
the examining psychiatrist did not believe the veteran met 
the criteria for PTSD.

On a VA psychiatric examination in March 2005, the veteran 
reported an exacerbation of stress when he was involved in a 
car accident and his son was murdered a year ago.  The 
veteran reported exaggerated startle response, insomnia, 
hypervigilance, frequent waking, intrusive Vietnam memories, 
night sweats, avoidance of crowds and conversations about 
Vietnam, feelings of tension, and irritability.  He drank in 
the evening to relax and to help him go to sleep.  The 
veteran has been employed at VA in housekeeping since 2000.  
He denied any problems performing his job or getting along 
with others.  He had not missed any work in the last year.  
The veteran lived with his wife of 38 years, his daughter, 
and his grandson.  He reported that his irritability affected 
his relationship with his daughter and grandson regarding 
what he viewed as foolish behavior on his grandson's part.  
He had many friends at work, enjoyed reading the Bible, 
playing dominoes with relatives, watching sports on 
television, and listening to music.  He had no history of 
suicide attempts.  On examination, the veteran presented as a 
friendly, animated, neatly groomed man with anxious mood and 
tense affect.  There was no evidence of delusional thinking.  
He was oriented in all spheres, and he displayed good eye 
contact and good sense of humor.  He had problems with short 
term memory as measured by his ability to recall three 
objects; he was unable to recall any objects without repeated 
prompting.  Concentration and judgment were good.  His speech 
was logical and somewhat tangential.  Reasoning ability 
appeared good.  The veteran denied panic attacks and 
compulsive or ritualistic behavior.  The diagnosis was PTSD, 
chronic, recent exacerbation, mild to moderate.  The GAF 
score was 65.

On VA psychiatric examination in April 2006, the veteran 
reported that he had largely been able to get over the 
symptoms of grief related to his son's murder.  He had been 
attending an outpatient PTSD group twice a month and found it 
beneficial for learning relaxation techniques.  The examiner 
stated that the veteran's psychiatric symptoms were "few and 
far between and they do not interfere with his occupational 
or social function."  The veteran reported occasional 
nightmares.  He averaged six hours of sleep per night.  His 
appetite was good.  He denied suicidal ideations, 
hallucinations, panic attacks, phobic symptoms, crying 
spells, memory problems, and startle reaction.  The veteran 
continued to work in housekeeping and enjoyed his job more 
since he had gotten a new supervisor.  He described his 
marriage and home life as happy.  He played dominoes and card 
games with his family and went out to eat once in a while.  
The examiner noted that the veteran had exhibited significant 
improvement in his psychosocial functioning during the year 
since his previous examination.  On examination, there was no 
impairment of thought processes or communication.  There was 
no evidence of delusions or hallucinations.  Eye contact was 
good.  He was alert and oriented times three.  His recent and 
remote memory was intact.  There was no evidence of major 
depression; his mood was euthymic and affect was appropriate 
to the mood.  The diagnosis was chronic PTSD.  The GAF score 
was 68.

An October 2006 VA outpatient record noted that the veteran 
did not meet the criteria for PTSD and that his current 
anxiety and "stress" were "very much tied to his 
continuing use of alcohol."

It is the Board's opinion that the veteran's PTSD symptoms do 
not warrant a rating greater than 10 percent.  Although the 
March 2005 VA examination noted some short term memory 
problems and some irritability causing conflict with his 
daughter and grandson, on that examination he still denied 
any problems performing his job or getting along with others.  
Notably, the problems with memory and irritability appeared 
to have improved by the time of the April 2006 examination, 
and that examiner noted that his psychiatric symptoms were 
"few and far between and they do not interfere with his 
occupational or social function."  The veteran's GAF scores 
of 65 and 68 indicate that his condition requires little if 
any treatment.  The veteran's nightmares do not significantly 
impair the veteran's sleep and do not cause any impairment of 
functioning during the day.  The veteran is happily employed 
and enjoys a positive marriage and family life.  His PTSD has 
not been shown to have a significant occupational or social 
effect.  Consideration of an extraschedular rating under 38 
C.F.R. § 3.321 is not warranted.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  This level of impairment is contemplated by 
the current 10 percent evaluation.  

In summary, the Board finds that the weight of the evidence 
is against an increased rating as the veteran's PTSD symptoms 
do not approximate the criteria for a disability rating in 
excess of the currently assigned 10 percent.  The benefit 
sought on appeal is denied.



ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a right ankle disability is denied.

Service connection for a right great toe disability is 
denied.

The application to reopen the claim for service connection 
for a skin disorder is denied.

The application to reopen the claim for service connection 
for a bilateral foot fungus is denied.

A rating in excess of 10 percent for PTSD is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


